Name: Commission Regulation (EEC) No 3097/83 of 28 October 1983 on arrangements for imports into France of certain textile products originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 11 . 83 Official Journal of the European Communities No L 302/ 15 COMMISSION REGULATION (EEC) No 3097/83 of 28 October 1983 on arrangements for imports into France of certain textile products originating in Romania date of entry into force of this Regulation must be set off against the quantitative limits for 1983 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, - THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into France of certain textile products (category 29) speci ­ fied in the Annex hereto and originating in Romania have exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, on 12 September 1983 Romania was notified of a request for consultations ; Whereas, pending the outcome of the requested consultations, imports into France were made subject to a provisional quantitative limit by Commission Regulation (EEC) No 2651 /83 of 20 September 1983 (2); Whereas, in the course of consultations held on 18 October 1983, it was agreed that imports of products falling within category 29 into France should be subject to quantitative limits for the years 1983 to 1986 ; Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limit to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Romania into France between 1 January 1983 and the HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France of . the category of products origi ­ nating in Romania and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from Romania to the France before the date of entry into force of Regulation (EEC) No 2651 /83 and not yet released for free circulation , shall be so released subject to the presentation of a bill of lading or other trans ­ port document proving that shipment actually took place before that date . 2 . Imports of products shipped from Romania to France from the date of entry into force of Regulation (EEC) No 2651 /83 shall remain subject to the double checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . In applying the provisions of paragraph 2, all quantities of products shipped from Romania to France from 1 January 1983 and released for free circulation shall be deducted from the quantitative limits for 1983 . These provisional limits shall not, however, prevent the importation of products covered by it, but shipped from Romania to France before the entry into force of Regulation (EEC) No 2651 /83 . Article 3 Regulation (EEC) No 2651 /83 is hereby repealed. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 374, 31 . 12. 1982, p . 106 . (2) OJ No L 262, 23 . 9 . 1983, p . 11 . No L 302/ 16 Official Journal of the European Communities 4. 11 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description MemberState Units Quantitative limits 29 61.02 B II e) 3 aa) bb) cc) 61.02-42, 43 , 44 Women's , girls ' and infants' outer garments : B. Other : Women's , girls' and infants' (other than babies') woven suits and costumes (including coordi ­ nate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres, excluding ski suits France 1 000 pieces 1983 : 45 000 1984 : 47 000 1985 : 49 000 1986 : 51 000